DETAILED ACTION
This Action is in response to Applicant’s response filed on 06/07/2022. Claims 1-20 and are still pending in the present application. This Action is made FINAL.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s)
of rejection in view of Chu (U.S. 20120092501 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al (U.S. 20040105579; Ishii), in view of Chu (U.S. 20120092501 A1).
Regarding claims 1, 9  and 17, Ishii discloses the claim invention,  an information processing apparatus (Fig.7: the configuration of driving support apparatus and Fig.11A) comprising: 
[Claim 17: a fixed camera (Fig.11A: virtual camera 1004) ]
One or more processors (Paragraph 192: “implemented using a program executed on a computer.”) configured to: 
acquire an image captured by a fixed camera (Fig.11A: virtual camera 1004 ;Fig.31A and Paragraph 3: “it is understood that the position seen from a virtual viewpoint above (virtual camera) 1004 corresponds to pixels in a direction 1005 on the screen of an image of the virtual camera.”); 
acquire, from an in-vehicle camera (Fig.11A, image pickup mean 1001 and 3001 and Paragraph 93: “converting an image picked up by the image pickup means mounted on a mobile unit.”), an image of an area (Fig.11A, image pickup mean 1001 and 3001) associated with an image-capturing area of the fixed camera (Fig.11A, image from virtual camera 1004, Fig.11A shows that image from virtual camera 1004 associated with image from image pickup mean 1001 and 3001 at point 7001); and 
adjust, in a predetermined case, a resolution (Figs. 30A-C and Paragraph 186: “by adjusting the curvature of the convex mirrors 1906, 1907, it is possible to adjust the picking up range and the resolution of a pickup image.”) of the acquired image of the associated area. (Abstract: “ conversion means (3008) for converting an image picked up by said image pickup means (3001) to an image seen from a virtual viewpoint above said image pickup means (1001, 3001) … 3D image composition means (3008) for correcting the distortion of a figure in said viewpoint-converted image based on said detected three-dimensional information.”, and Fig.11B shows image pickup means (1001,3001) has high-resolution.)
However, Ishii does not disclose based on detecting no external stimulus, store the acquired image of the associated area at a resolution lower than a resolution when a predetermined external stimulus is detected.
Chu discloses based on detecting no external stimulus (Paragraph 11: “IP camera 30 records video data with a lower resolution when no suspicious activity appear”), store the acquired image of the associated area at a resolution lower than a resolution when a predetermined external stimulus is detected. (Paragraph 11: “The resolution adjustment system 11 analyzes the video data to determine if suspicious activity appears in the monitored area, and adjusts a resolution of the IP camera 30 if suspicious activity appears in the monitored area, so that the IP camera 30 records video data with a lower resolution when no suspicious activity appears in the monitored area, and records video data with a higher resolution when suspicious activity appears in the monitored area.” ; Paragraph 19: “For example, if a suspicious activity appears in the monitoring region, the resolution adjustment module 115 may adjust the resolution of the IP camera 30 from 560 pixels.times.420 pixels (lower resolution) to 720 pixels.times.540 pixels (higher resolution) according to the first control command, so that the IP camera 30 captures clearer images of the monitored area.”)
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate the an electronic device connects with one or more Internet Protocol (IP) cameras via a network of Chu into the Drive supporting device of Ishii in order to improve the resolutions of internet protocol (IP) cameras. 
Regarding claims 2, 10 and 18,  Ishii, as modified by Chu discloses the claim invention. Ishii further discloses the adjusting of the resolution of the image of the associated area (Abstract: “ conversion means (3008) for converting an image picked up by said image pickup means (3001) to an image seen from a virtual viewpoint above said image pickup means (1001, 3001) … 3D image composition means (3008) for correcting the distortion of a figure in said viewpoint-converted image based on said detected three-dimensional information.”, and Fig.11B shows image pickup means (1001,3001) has high-resolution.) includes adjusting at least one of a resolution of the in-vehicle camera when capturing the image and a resolution of the image captured by the in-vehicle camera. (Figs. 30A-C and Paragraph 186: “by adjusting the curvature of the convex mirrors 1906, 1907, it is possible to adjust the picking up range and the resolution of a pickup image.”) 

Regarding claims 3, 11 and 19,  Ishii, as modified by Chu discloses the claim invention. Ishii further discloses the one or more processors (Paragraph 192: “implemented using a program executed on a computer.”) is configured to store the image captured by the fixed camera in association with the image of the associated area captured by the in-vehicle camera. (Paragraph 159: “  Horizontal block matching/distance estimation means 13008 scans the edge position in accordance with a scan line 14001, and detecting the maximum point 14002 of the edge, stores image signals of a block 14003 comprising 10 pixels in vertical direction and 10 pixels in horizontal direction.”)

Regarding claims 4,12 and 20, Ishii, as modified by Chu discloses the adjusting of the resolution further includes increasing the resolution of the in-vehicle camera to a resolution higher than previous resolutions base on  detecting at least one of  an external stimulus including an external stimulus in the image captured by the fixed camera, (Chu; Figs. 3A-3B and Paragraph 28: “In block S111, the detection module 114 determines that a suspicious activity appears in the monitoring region, and the resolution adjustment module 115 generates and sends a first control command to the IP camera 30 via the network 20, to automatically adjust the resolution of the IP camera 30 from the first resolution to a second resolution.”) external stimulus in the image of the associated area captured by the in-vehicle camera, and external stimulus input from a sensor associated with the fixed camera. (Ishii; Paragraph 111: “As the upper image pickup means 3001 used for image composition through road surface projection, color camera with high resolution of 1024.times.768 pixels may be used. As the lower image pickup means 1001 for detection of parallax, a monochrome camera with 640.times.480 pixels resolution may be used. This reduces the cost of the lower image pickup means 1001 while obtaining a high-resolution color composite image.” and Paragraph 144: “FIG. 20A, a road surface near the image pickup means 1001 has a great strength while a road surface distant from the image pickup means 1001 has a small strength.”)

Regarding claims 5 and 13, Ishii, as modified by Chu discloses the claim invention. Ishii further discloses the one or more processors (Paragraph 192: “implemented using a program executed on a computer.”) is configured to detect the at least one external stimulus (Paragraph 112: “an image signal from the image pickup means 3001 may be used for composition of road surface in distant areas while an image signal from the image pickup means 1001 may be used for composition of road surface in close areas.”) and detect an abnormal incident (Paragraph 113: “it is possible to intuitively and accurately recognize the positions of obstacles around the vehicle.”) based on an image after the resolution of the image of the associated area is increased to theTSN201911333US00 TFN191039-US29resolution higher than the previous resolutions. (Paragraph 111: “the upper image pickup means 3001 used for image composition through road surface projection, color camera with high resolution of 1024.times.768 pixels may be used. As the lower image pickup means 1001 for detection of parallax, a monochrome camera with 640.times.480 pixels resolution may be used.”)
 
Regarding claims 6 and 14, Ishii, as modified by Chu discloses the claim invention. Ishii further discloses the one or more processors (Paragraph 192: “implemented using a program executed on a computer.”) is configured to simultaneously store images captured by a plurality of in-vehicle cameras. (Fig.11A, image pickup mean 1001 and 3001 and Paragraph 93: “converting an image picked up by the image pickup means mounted on a mobile unit.” and Paragraph 159: “  Horizontal block matching/distance estimation means 13008 scans the edge position in accordance with a scan line 14001, and detecting the maximum point 14002 of the edge, stores image signals of a block 14003 comprising 10 pixels in vertical direction and 10 pixels in horizontal direction.”))

Regarding claims 7 and 15, Ishii, as modified by Chu discloses the claim invention. Ishii further discloses the one or more processors (Paragraph 192: “implemented using a program executed on a computer.”) is configured to select an in-vehicle camera to be used for capturing the image, out of a plurality of in-vehicle cameras, according to an available capacity of a storage unit in which images captured by the plurality of in-vehicle cameras are stored. (Paragraph 111: “the upper image pickup means 3001 used for image composition through road surface projection, color camera with high resolution of 1024.times.768 pixels may be used. As the lower image pickup means 1001 for detection of parallax, a monochrome camera with 640.times.480 pixels resolution may be used.”, the words “may be used” is interpreted as the image pickup mean 1001 or 3001 would be select to be used for capturing the image by control unit.)

Regarding claims 8 and 16, Ishii, as modified by Chu discloses the claim invention. Ishii further discloses the one or more processors (Paragraph 192: “implemented using a program executed on a computer.”) is configured to associate the fixed camera with the in-vehicle camera (Fig. 31A and Paragraph 3: “ image pickup apparatus 1001 attached to a vehicle picks up the rear of the vehicle, mainly the road surface at a downward angle. Assuming that the direction of pixels 1002 where an image of image pickup apparatus is present picks up a point 1003 on a three-dimensional road surface, it is understood that the position seen from a virtual viewpoint above (virtual camera) 1004 corresponds to pixels in a direction 1005 on the screen of an image of the virtual camera.”) when a vehicle equipped with the in-vehicle camera is parked at a predetermined location with respect to the fixed camera. (Figs. 31B – 31D and Paragraph 3: “FIG. 31C is an image actually obtained from the image pickup apparatus 1001. The point 1003 in the corner of white lines on the road surface has its position converted and compounded to correspond to the pixels in the direction 1005 seen from the overhead virtual viewpoint 1004. FIG. 31D is a composite image. In the figure, the point 1003 is positioned on the road surface so that the relative position with respect to the vehicle is accurately reproduced. All the while lines in other parking sections are positioned on a road surface so that the relative position with respect to the vehicle is accurately reproduced on a composite image.”)

Relevant Prior Art Directed to State of Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al (U.S 20190004534 A1) , “HIGH RESOLUTION 3D POINT CLOUDS GENERATION FROM UPSAMPLED LOW RESOLUTION LIDAR 3D POINT CLOUDS AND CAMERA IMAGES”, teaches about , a method or system generates a high resolution 3-D point cloud to operate an autonomous driving vehicle (ADV) from a low resolution 3-D point cloud and camera-captured image(s). A high resolution 3-D point cloud can be generated from the wide-angle panorama depth map. The same process applies to a configuration with a narrower view angle (e.g., a limited range of degrees of angles) stereo cameras and narrower view angle low resolution LIDAR.
BESTOR et al (U.S. 20180184244 A1), “DEVICE, METHOD, AND SYSTEM FOR MAINTAINING GEOFENCES ASSOCIATED WITH CRIMINAL ORGANIZATIONS”, teaches about a process for maintaining geofence definitions associated with criminal organizations includes maintaining, at an electronic computing device, a stored first geofence definition defining a geographic area associated with a first criminal organization.
Liu et al (U.S. 20180302564 A1), “SYSTEM AND APPARATUS FOR CO-REGISTRATION AND CORRELATION BETWEEN MULTI-MODAL IMAGERY AND METHOD FOR SAME”, teaches about the system, apparatus and/or method includes an image capturing device for use with a device having a controller and a communication interface, including a first sensor includes a first imaging modality, a second sensor includes the first imaging modality, a third sensor includes a second imaging modality, and a communication interface adapted to communicate with the communication interface of the device to send an image captured by at least one of the first sensor and the second sensor.
Fridman (U.S. 20180025235 A1) , “CROWDSOURCING THE COLLECTION OF ROAD SURFACE INFORMATION”, teaches about provide systems and methods for autonomous vehicle navigation. The disclosed embodiments may use cameras to provide autonomous vehicle navigation features.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/Examiner, Art Unit 2665                    
                                                                                                                                                                                    
/BOBBAK SAFAIPOUR/Primary Examiner, Art Unit 2665